internal_revenue_service number release date index number ------------------------------- --------------------- --------------------------------------- ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------- telephone number --------------------- refer reply to cc psi plr-120448-06 date date ----------------------------------------------------- ----------------------- ---------------------- ------- ------- ---------------- ------- ------- legend taxpayer developer a b c d e dear ------------------ we received your letter requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election to be treated as a homeowners_association under sec_528 of the internal_revenue_code for taxable years a and b this letter responds to your request taxpayer is a residential_real_estate_management_association that was established by developer in a developer handled the management responsibilities of taxpayer from its inception until the management functions were transferred to taxpayer in c because neither developer nor the officers of taxpayer were aware of the income_tax filing_requirements for a homeowners_association no income_tax returns were filed for taxpayer for the taxable_year a and b the information submitted and the representations made are as follows upon becoming aware of the income_tax filing_requirements a form 1120-h was filed pursuant to the automatic month extension under sec_301_9100-2 for taxable_year d in addition a timely form 1120h was filed for taxable_year e sec_1_528-8 provides that a separate election to be treated as a sec_301_9100-1 provides that the commissioner in an exercise of sec_528 provides in part that the term homeowners_association sec_1_528-8 provides that for taxable years ending after december plr-120448-06 sec_528 and sec_1_528-1 of the income_tax regulations generally provide that homeowners associations meeting the requirements of sec_528 may elect to be treated as tax-exempt organizations but only to the extent of their exempt_function_income means an organization that elects at such time and in such manner as the secretary by regulations prescribes to have sec_528 apply for the taxable_year homeowners_association under sec_528 must be made for each taxable_year this election is made by filing a properly completed form 1120-h or such other form as the secretary may prescribe the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply discretion may grant a reasonable extension of time under rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election under sec_301_9100-1 provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied with respect to taxable years a and b therefore an extension of time is granted until days from the date of this ruling for making an election to be treated as a homeowners_association under sec_528 for taxable years a and b any records necessary to establish to the satisfaction of the service that taxpayer meets all of the requirements of sec_528 tax consequences of any aspect of any transaction or item discussed or referenced in except as expressly ruled herein we express or imply no opinion concerning the we note however that the burden is upon taxpayer to produce upon request requests for relief under sec_301_9100-3 will be granted when the taxpayer this ruling is directly only to the taxpayer requesting it sec_6110 a copy of this letter should be attached to taxpayer’s election for each year in accordance with the power_of_attorney on file with this office a copy of this plr-120448-06 this letter or under any other provisions of the code moreover we express or imply no opinion concerning the assessment of interest additions to tax additional_amounts or penalties for failure_to_file an income_tax return with respect to any year specifically we express or imply no opinion whether taxpayer qualifies as a homeowners_association under sec_528 provides that it may not be used or cited as precedent covered by this ruling letter letter is being sent to your authorized representative representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination cc s heather c maloy associate chief_counsel passthroughs and special industries the rulings contained in this letter are based upon information and sincerely
